The facts as established by the answer were:
a — That in the years 1890, 1891, and 1892 the relator was controller of the city of Detroit.
b — That by the charter of the city of Detroit the city controller may be a member of the board of estimates.
c — That relator attended and participated in the deliberations of the board of estimates at their meetings held in the years 1890, 1891, and 1892; ten daily sessions being held in each of the years 1890 and 1891, and nine daily sessions in 1892.
«¡ — That relator presented a petition to the respondent asking payment fpr the sum of $87, which petition was denied.